EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan B. Doughty (Reg. No. 67,949) on November 2, 2021.
The application has been amended as follows: 
In the claims:

1. (Currently Amended) An epoxy resin composition comprising: 
a resin component comprising at least one epoxy resin and 
a hardener component comprising a hardener for curing the at least one epoxy resin,
wherein the hardener comprises: 
-at least one amine of :
  
    PNG
    media_image1.png
    123
    393
    media_image1.png
    Greyscale
 
where 
A1 is an alkylene radical having A1 optionally contains cycloalkyl or aryl rings, A-1 optionally contains ether oxygen or amine nitrogen, and A1 is not 1,2-propylene,
1 is [[a]] hydrogen, an alkyl radical having 1 to 8 carbon atoms or a phenyl radical, 
X is an radical 
m is 1, and 
n is 1; and 
-at least one amine of :

    PNG
    media_image2.png
    84
    343
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    73
    226
    media_image3.png
    Greyscale

-2-Application No. 16/074,224where 
A2 is or 
R2 is [[a]] hydrogen, and
Q is phenyl,


wherein the at least one in an amount such that 15% to 80% of a total amine hydrogens in the hardener originate from the at least one amine of 
the at least one amine of in an amount such that 20% to 50% of the total amine hydrogens in the hardener originate from the at least one amine of 

2. (Currently Amended) The epoxy resin composition as claimed in claim 1, wherein A1 is 

3. (Previously Presented) The epoxy resin composition as claimed in claim 1, wherein X is selected from the group consisting of pentadeca-8-enyl, pentadeca-8,11-dienyl, and pentadeca-8,11,14-trienyl.  

4. (Currently Amended) The epoxy resin composition as claimed in claim 1, wherein X is selected from the group consisting of pentadeca-8-enyl, [[or]] pentadeca-8,11-dienyl, and [[or]] pentadeca-8,11,14-trienyl, and where the X radical is in the 3 position and the amine-containing radical associated with variable n is , , based on the phenolic OH.  

of (i) or (iii): 
(i) reaction of 
-a 
NH2-A1-NH2 		(III)
-an 
 
    PNG
    media_image4.png
    73
    244
    media_image4.png
    Greyscale

-and a 

    PNG
    media_image5.png
    114
    238
    media_image5.png
    Greyscale
,
with elimination of water, 



 -4-Application No. 16/074,224 
    PNG
    media_image6.png
    184
    303
    media_image6.png
    Greyscale


(iii) reaction of 
-a 
NH2-A1-NH2 		(III)
-an 

    PNG
    media_image7.png
    123
    316
    media_image7.png
    Greyscale

-and hydrogen, 
with elimination of water.  

6. (Previously Presented) The epoxy resin composition as claimed in claim 1, wherein A2 is 1,2-propylene.  

7-8. (Canceled)  

9. (Currently Amended) The epoxy resin composition as claimed in claim 1, wherein the amine of of 

    PNG
    media_image8.png
    72
    261
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    76
    188
    media_image9.png
    Greyscale
.

-5-Application No. 16/074,22410. (Currently Amended) The epoxy resin composition as claimed in claim 1, wherein the hardener component further comprises formulas and [[or]] (II) and/or at least one accelerator.  

11-13. (Canceled)  

14. (Previously Presented) A coating comprising the epoxy resin composition as described in claim 1.  

15. (Currently Amended) A cured composition obtained from 

16. (Currently Amended) A cured composition obtained from 

17. (Currently Amended) The epoxy resin composition as claimed in claim 1, wherein A1 is an alkylene radical having contains an aryl ring.  

18. (Currently Amended) The epoxy resin composition as claimed in claim 1, wherein A1 is 

19. (Previously Presented) The epoxy resin composition as claimed in claim 1, wherein A2 is 1,2-ethylene.  

20. (Currently Amended) The epoxy resin composition as claimed in claim 1, wherein R1 is [[a]] hydrogen 

21-22. (Canceled)  

23. (Currently Amended) The epoxy resin composition as claimed in claim 1, wherein the at least one in an amount such that 20% to 80% of a total amine hydrogens in the hardener originate from the at least one amine of 







* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-6, 9, 10, 14-20, and 23 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 8, 21, and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description requirement), has been rendered moot by the cancellation of these claims.
The rejection of claims 1-6, 9, 10, and 14-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description requirement), has been overcome by amendment.

Allowable Subject Matter
Claims 1-6, 9, 10, 14-20, and 23 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 3, 2021